Por cuanto, el presente recurso de apelación se estableció en 18 de enero de 1932, habiéndose radicado la transcripción de evidencia ante este Tribunal el día 7 de junio del mismo año;
Por cuanto, hasta el día de hoy el apelante no ha radicado su alegato ante esta Corte ni ha solicitado prórroga para la radicación del mismo, ni ha hecho gestión ante este Tribunal para proseguir el recurso de apelación con la diligencia que se requiere en los casos ordinarios y especialmente en el presente caso, en que se trata de un recurso de naturaleza especial y rápida como es la acción de desahucio;
Por tanto, vista la ley, el reglamento, y la jurisprudencia aplica-ble, se desestima por abandono el recurso de apelación interpuesto.